Exhibit 10.1

FIFTH LOAN MODIFICATION AGREEMENT

This Fifth Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of November 5, 2013 (the “Fifth Loan Modification Effective
Date”), by and among (i) SILICON VALLEY BANK, a California corporation with a
loan production office located at 555 Mission St., Suite 900, San Francisco,
California 94105 (“Bank”), and (ii) REAL GOODS ENERGY TECH, INC., a Colorado
corporation (“Real Goods Energy”), REAL GOODS TRADING CORPORATION, a California
corporation (“Real Goods Trading”), ALTERIS RENEWABLES, INC., a Delaware
corporation (“Alteris”) and REAL GOODS SYNDICATED, INC., a Delaware corporation
(“Syndicated”, and together with Real Goods Energy, Real Goods Trading and
Alteris, individually and collectively, jointly and severally, the “Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of December 19, 2011,
evidenced by, among other documents, a certain Loan and Security Agreement,
dated as of December 19, 2011, as amended by a certain First Loan Modification
Agreement, dated as of August 28, 2012, as further amended by a certain Second
Loan Modification and Reinstatement Agreement, dated as of November 13, 2012, as
further amended by a certain Third Loan Modification Agreement, dated as of
March 27, 2013 and as further amended by a certain Joinder and Fourth Loan
Modification Agreement, dated as of September 26, 2013 (as amended, the “Loan
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL Repayment of the Obligations is secured by (i) the
Collateral as described in the Loan Agreement, (ii) that certain Security
Agreement, dated as of December 19, 2011, between the Secured Guarantor and Bank
(as amended, the “Security Agreement”), and (ii) the “Intellectual Property
Collateral”, as such term is defined in that certain IP Agreement, dated as of
September 26, 2013, by and between Bank and Borrower (together with any other
collateral security granted to Bank, the “Security Documents”).

Hereinafter, the Loan Agreement, together with all other documents executed in
connection therewith evidencing, securing or otherwise relating to the
Obligations shall be referred to as the “Existing Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by inserting the following new
Section 2.1.3 immediately following Section 2.1.2 thereof:

“2.1.3 Term Loan.

(a) Availability. Bank shall make one (1) term loan available to Borrower on the
Fifth Loan Modification Effective Date, in an amount up to Two Million Dollars
($2,000,000) (the “Term Loan Amount”), subject to the satisfaction of the terms
and conditions of this Agreement.

(b) Repayment. Commencing on the first day of the month following the month in
which the Funding Date occurs, Borrower shall make monthly payments of interest
with respect to the Term Loan and thereafter on the first day of each successive
calendar month until the Term Loan is paid in full. Borrower shall repay the
aggregate principal amount of the Term Loan outstanding on the Term Loan
Maturity Date, which payment shall include all outstanding accrued and unpaid
interest under the Term Loan. Once repaid, the Term Loan may not be reborrowed.

(c) Prepayment of Term Loan. Borrower may at any time and from time to time
prepay, without penalty, all or any portion of the outstanding principal balance
of the Term Loan, upon irrevocable notice delivered to the Bank no later than
10:00 A.M.,

 

1



--------------------------------------------------------------------------------

Pacific time, three (3) Business Days prior thereto, which notice shall specify
the date and amount of the proposed prepayment. In addition, if such notice of
prepayment indicates that such prepayment is to be funded with the proceeds of a
refinancing, such notice of prepayment may be revoked if the financing is not
consummated. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, together with accrued
interest to such date on the amount prepaid.

(d) Use of Proceeds. Proceeds of the Term Loan shall be used on the Fifth Loan
Modification Effective Date for the repayment in full of all outstanding amounts
owed to Gaiam, Inc. (other than Permitted Indebtedness). Any excess amount of
the Term Loan shall be used to fund Borrower’s general business requirements and
not for personal, family, household or agricultural purposes.

 

  2 The Loan Agreement shall be amended by inserting the following new
Section 2.3(a)(ii) immediately following Section 2.3(a)(i) thereof:

“(ii) Term Loan. Subject to Section 2.3(b), the principal amount outstanding
under the Term Loan shall accrue interest at a floating per annum rate equal to
the Prime Rate plus two percentage points (2.00%), which interest shall be
payable monthly, in arrears, in accordance with Section 2.1.3(b).”

 

  3 The Loan Agreement shall be amended by deleting the following text appearing
as Section 6.8(b) thereof:

“(b) Provide Bank five (5) days prior-written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates. For each Collateral Account that Borrower at any time
maintains, Borrower shall cause the applicable bank or financial institution
(other than Bank) at or with which any Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Bank’s Lien in such Collateral
Account in accordance with the terms hereunder which Control Agreement may not
be terminated without the prior-written consent of Bank. The provisions of the
previous sentence shall not apply to deposit accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Borrower’s employees and identified to Bank by Borrower as such.”

and inserting in lieu thereof the following:

“(b) Provide Bank five (5) days prior-written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates. For each Collateral Account that Borrower at any time
maintains (excluding, until required by Bank, in its sole discretion, Collateral
Accounts of Real Goods Trading maintained at financial institutions other than
Bank), Borrower shall cause the applicable bank or financial institution (other
than Bank) at or with which any Collateral Account is maintained to execute and
deliver a Control Agreement or other appropriate instrument with respect to such
Collateral Account to perfect Bank’s Lien in such Collateral Account in
accordance with the terms hereunder which Control Agreement may not be
terminated without the prior written consent of Bank. The provisions of the
previous sentence shall not apply to deposit accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Borrower’s employees and identified to Bank by Borrower as such.”

 

2



--------------------------------------------------------------------------------

  4 The Loan Agreement shall be amended by deleting the following text appearing
as Section 7.9 thereof:

“7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof or adversely affect the subordination thereof to Obligations owed
to Bank; provided, that with respect to Subordinated Debt owed to (i) Riverside
Renewable Energy Investments, LLC, and (ii) following receipt by Bank of an
executed Amended and Restated Subordination Agreement from Gaiam, Inc.,
(collectively, the “Existing Subordinated Creditors”), in form and substance
acceptable to Bank, in its reasonable discretion, Borrower shall be permitted to
pay, and each Existing Subordinated Creditor shall be permitted to retain, each
regularly scheduled non-default payment of interest and principal as and when
due, so long as (i) no Event of Default exists immediately prior to any such
payment and after giving effect to any such payment; and (ii) Borrower maintains
Net Cash at Bank at all times of at least Eight Million Dollars ($8,000,000).”

and inserting in lieu thereof the following:

“7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof or adversely affect the subordination thereof to Obligations owed
to Bank; provided, that with respect to Subordinated Debt owed to Riverside
Renewable Energy Investments, LLC, (the “Existing Subordinated Creditors”), in
form and substance acceptable to Bank, in its reasonable discretion, Borrower
shall be permitted to pay, and Existing Subordinated Creditor shall be permitted
to retain, each regularly scheduled non-default payment of interest and
principal as and when due, so long as (i) no Event of Default exists immediately
prior to any such payment and after giving effect to any such payment; and
(ii) Borrower maintains Net Cash at Bank at all times of at least Eight Million
Dollars ($8,000,000).”

 

  5 The Loan Agreement shall be amended by deleting the following text appearing
as Section 8.1 thereof:

“8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day cure period shall not apply to payments
due on the Revolving Line Maturity Date). During the cure period, the failure to
make or pay any payment specified under clause (a) or (b) hereunder is not an
Event of Default (but no Credit Extension will be made during the cure period);”

and inserting in lieu thereof the following:

“8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day cure period shall not apply to payments
due on the Revolving Line Maturity Date and/or the Term Loan Maturity Date, as
applicable). During the cure period, the failure to make or pay any payment
specified under clause (a) or (b) hereunder is not an Event of Default (but no
Credit Extension will be made during the cure period);”

 

3



--------------------------------------------------------------------------------

  6 The Loan Agreement shall be amended by inserting the following new
definitions, each in its appropriate alphabetical order, in Section 13.1
thereof:

““Fifth Loan Modification Agreement” is that certain Fifth Loan Modification
Agreement, by and between Borrower and Bank, dated as of the Fifth Loan
Modification Effective Date.

“Fifth Loan Modification Effective Date” is November 5, 2013.

“Term Loan” means the term loan described in Section 2.1.3.

“Term Loan Amount” is defined in Section 2.1.3(a).

“Term Loan Maturity Date” is the early to occur of (i) the voluntary prepayment
in full by Borrower of the Term Loan; (ii) the occurrence of an Event of
Default; and (iii) September 29, 2014.

“Term Loan Reserve” is (a) during a Term Loan Reserve Period, the outstanding
principal balance of the Term Loan; and (b) at all other times, Zero Dollars
($0.00).

“Term Loan Reserve Period” is the period (i) commencing on any date that Bank
determines, in its reasonable discretion, that Borrower has less than Two
Million Dollars ($2,000,000) of Net Cash and (ii) terminating on the date
thereafter that Bank determines, in its reasonably discretion, that Borrower has
Net Cash equal to or greater than Two Million Dollars ($2,000,000).

 

  7 The Loan Agreement shall be amended by deleting the following definitions
from Section 13.1 thereof:

““Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus (b) the Dollar Equivalent amount
of all outstanding Letters of Credit (including drawn but unreimbursed Letters
of Credit plus an amount equal to the Letter of Credit Reserve), minus (c) the
outstanding principal balance of any Advances.

“Credit Extension” is any Advance, Letter of Credit, foreign exchange forward
contracts, amount utilized for cash management services, or any other extension
of credit by Bank for Borrower’s benefit under this Agreement.

“Subordination Agreement” the collective reference to (i) that certain
Subordination Agreement by Gaiam Energy Tech, Inc., (ii) that certain Amended
and Restated Subordination Agreement by Riverside Renewable Energy Investments,
LLC, each in favor of Bank, and each dated on or about the Fourth Loan
Modification Effective Date; and (iii) each other subordination, intercreditor
or similar agreement entered into by Bank and any creditor of Borrower.”

and inserting in lieu thereof the following:

““Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
result of the amount available under the Borrowing Base minus the Term Loan
Reserve; minus (b) the Dollar Equivalent amount of all outstanding Letters of
Credit (including drawn but unreimbursed Letters of Credit plus an amount equal
to the Letter of Credit Reserve); minus (c) the outstanding principal balance of
any Advances.

“Credit Extension” is any Advance, Term Loan, Letter of Credit, foreign exchange
forward contracts, amount utilized for cash management services, or any other
extension of credit by Bank for Borrower’s benefit under this Agreement.

“Subordination Agreement” the collective reference to (i) that certain Amended
and Restated Subordination Agreement by Riverside Renewable Energy Investments,
LLC, each in favor of Bank, dated on or about the Fourth Loan Modification
Effective Date; and (ii) each other subordination, intercreditor or similar
agreement entered into by Bank and any creditor of Borrower.”

 

4



--------------------------------------------------------------------------------

4. CONDITIONS PRECEDENT. Borrower hereby agrees that the following documents
shall be delivered to the Bank prior to or concurrently with the execution of
this Loan Modification Agreement, each in form and substance satisfactory to the
Bank (collectively, the “Conditions Precedent”):

 

  A. copies, certified by a duly authorized officer of Borrower, to be true and
complete as of the date hereof, of each of (i) the governing documents of
Borrower as in effect on the date hereof (but only to the extent modified since
last delivered to the Bank), (ii) the resolutions of Borrower authorizing the
execution and delivery of this Loan Modification Agreement, the other documents
executed in connection herewith and Borrower’s performance of all of the
transactions contemplated hereby (but only to the extent required since last
delivered to Bank), and (iii) an incumbency certificate giving the name and
bearing a specimen signature of each individual who shall be so authorized on
behalf of Borrower (but only to the extent any signatories have changed since
such incumbency certificate was last delivered to Bank);

 

  B. executed copies of the Fifth Loan Modification Agreement;

 

  C. a payoff letter from Gaiam, Inc.; and

 

  D. such other documents as Bank may reasonably request.

5. FEES. Borrower shall reimburse Bank for all legal fees and expenses incurred
in connection with the Existing Loan Documents and this Loan Modification
Agreement.

6. CONDITION SUBSEQUENT. On or before the date that is ten (10) Business Days
after the occurrence of the Mercury Acquisition, Borrower shall cause Real Goods
Mercury, Inc., a Delaware corporation (“Mercury”), to comply with Section 6.12
of the Loan Agreement. Until such time as Borrower has caused Mercury to comply
with Section 6.12 of the Loan Agreement to Bank’s satisfaction, in its
reasonable discretion (including, without limitation, the granting by Mercury to
Bank of a first-priority, perfected security interest to Bank in all assets of
Mercury, and the joinder to such Loan Documents by Bank as Bank shall require,
in its reasonable discretion), no accounts of Mercury will be included in any
Borrowing Base calculation.

7. FINAL PAYMENT FEE. In addition to the fees and expenses described above, on
or before the Term Loan Maturity Date, Borrower shall pay to Bank a final
payment fee equal to One Hundred Fifty Thousand Dollars ($150,000) (the “Final
Payment Fee”), which final payment fee shall be fully earned as of the date
hereof and shall be non-refundable when paid.

8. ADDITIONAL COVENANTS: RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby
certifies that, other than as disclosed in the Perfection Certificate, no
Collateral with a value greater than Ten Thousand Dollars ($10,000) in the
aggregate is in the possession of any third party bailee (such as at a
warehouse). In the event that Borrower, after the date hereof, intends to store
or otherwise deliver the Collateral with a value in excess of Ten Thousand
Dollars ($10,000) in the aggregate to such a bailee, then Borrower shall first
receive, the prior written consent of Bank and such bailee must acknowledge in
writing that the bailee is holding such Collateral for the benefit of Bank.
Except as supplemented through the Fifth Loan Modification Effective Date and
with respect to the Perfection Certificate of Syndicated, dated as of the Fourth
Loan Modification Effective Date, Borrower hereby ratifies, confirms and
reaffirms, all and singular, the terms and disclosures contained in a certain
Perfection Certificate, dated as of December 19, 2011, as supplemented through
the Fifth Loan Modification Effective Date, and acknowledges, confirms and
agrees the disclosures and information above Borrower provided to Bank in such
Perfection Certificate remains true and correct in all material respects as of
the date hereof.

9. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

10. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of the Loan Agreement and each other Loan
Document, and of all security or other collateral granted to the Bank, and
confirms that the indebtedness secured thereby includes, without limitation, the
Obligations.

 

5



--------------------------------------------------------------------------------

11. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

12. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modify the Existing Loan Documents pursuant to this Loan
Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

13. JURISDICTION/VENUE. Section 11 of the Loan Agreement is hereby incorporated
by reference.

14. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[Signature page follows.]

 

6



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as of the date first written above.

 

BORROWER       REAL GOODS ENERGY TECH, INC.    

REAL GOODS TRADING

CORPORATION

By:  

/s/ Kam Mofid

    By:  

/s/ Kam Mofid

Name:  

Kam Mofid

    Name:  

Kam Mofid

Title:  

CEO

    Title:  

CEO

ALTERIS RENEWABLES, INC.     REAL GOODS SYNDICATED, INC. By:  

/s/ Kam Mofid

    By:  

/s/ Kam Mofid

Name:  

Kam Mofid

    Name:  

Kam Mofid

Title:  

CEO

    Title:  

CEO

BANK:

 

SILICON VALLEY BANK By:  

/s/ Elisa Sun

Name:  

Elisa Sun

Title:  

Vice President

Acknowledgment and Agreement:

The undersigned ratifies, confirms and reaffirms, all and singular, the terms
and conditions of a certain Amended and Restated Unconditional Guaranty and a
certain Amended and Restated Security Agreement, each dated as of September 26,
2013, and each document executed in connection therewith, and acknowledges,
confirms and agrees that the Amended and Restated Unconditional Guaranty,
Amended and Restated Security Agreement and each document executed in connection
therewith shall remain in full force and effect and shall in no way be limited
by the execution of this Loan Modification Agreement, or any other documents,
instruments and/or agreements executed and/or delivered in connection herewith.

 

REAL GOODS SOLAR, INC. By:  

/s/ Kam Mofid

Name:  

Kam Mofid

Title:  

CEO

 

7